MATTER OF R—

In DEPORTATION Proceedings
A-1472888
Decided by Board June 9, 1960
Pardon—Wisconsin—Restoration of civil rights not a "pardon" within section
241(b) when granted subsequent to 1947 change in Wisconsin law.
Pardon restoring civil rights issued by the Governor of Wisconsin subsequent
to 1947 amendment of State law providing for automatic restoration of civil
rights upon completion of sentence is not a full and unconditional pardon
within meaning of section 24] (b) of the 1952 act.
CHARGE:
Order: Act of 1952—Section 241(a) (4) [8 U.S.C. 1251(a) (4)]—After entry

convicted of 2 crimes involving moral turpitude, to wit: rape and
adultery.
BEFORE THE BOARD

Discussion: By order dated February 29, 1960, the special inquiry officer directed that the proceedings be terminated and that
the case be certified to us for final decision. The conclusion to
terminate the proceedings is based on a finding by the special
inquiry officer that a pardon issued by the Governor of Wisconsin
on April 17, 1958, restoring civil rights, constitutes a full and unconditional pardon within the provisions of section 241(b) of the
Immigration and Nationality Act. The Service excepts to such
finding and urges that the decision of the special inquiry officer
not be affirmed but that the case be remanded to permit respondent
an opportunity to obtain a full and unconditional pardon.
Respondent is a 49-year-old married male alien, a native and
citizen of Mexico. He testified that he last entered the United
States at Laredo, Texas, on January 8, 1921. On January 9, 1931,
he was convicted in the Municipal Court, Milwaukee, Wisconsin,
for the, offense of rape. On October 6, 1941, he was convicted in the
same court of the crimes of adultery and false swearing. The
charge in the order to show cause is based on the conviction for
rape and adultery.
The pardon restoring civil rights, which the special inquiry officer has ruled is a full and unconditional pardon, mentions the con-

677

victions for rape and for adultery and false swearing, and that
respondent had served the full terms of his imprisonment arid had
been discharged therefrom in 1932 and 1943, respectively. The
pardon recites that respondent was also convicted on March 6, 1952,
in the Milwaukee Municipal Court of the crime of abandonment of
a minor child and thereupon placed on probation for the term of
2 years; that the full term of probation had been served; and that
respondent had been discharged therefrom on March 4, 1954. The
pardon then concludes with the following :
WHEREAS, Pardon is solicited in behalf of the said R—.T—R-- to
restore his civil rights, and it appearing that he has led an upright and honorable life, and conducted himself as a peaceable and law-abiding citizen since
his discharge from probation, and it appearing that he is deserving of executive
clemency ;
NOW, THEREFORE, KNOW YE, That in consideration of the premises, I,
Vernon W. Thomson, Governor of the State of Wisconsin, have restored, and
all civil rights for
by these presents do restore to the said R
J
R
feited by him in consequence of the said offenses or of the said convictions.

-

Our decision in Matter of G
, 4 I. & N. Dec. 73, cited by the
special inquiry officer in support of his ruling, involved a restoration of civil rights by the Governor of Wisconsin on June 26, 1946,
prior to the 1947 session of the Wisconsin State legislature during
which a law was passed providing for the automatic restoration
of civil rights to a person by serving out his term of imprisonment
or otherwise satisfying a sentence. In Matter of G , supra,
we pointed out that prior to this 1917 legislation civil rights
could he restored by a pardon only according to a 1916 opinion of
the Attorney General of Wisconsin. We also mentioned that the
office of the then incumbent Attorney General of the State of Wisconsin, in a communication dated June 10, 1950, stated that the
June 1946 order of the Governor restoring civil rights was in legal
effect a full pardon.
In the instant case, however, the restoration of the civil rights
by the governor occurred after the enactment of the 1947 law
which provides for an automatic restoration of such rights. Further,
according to a letter dated May 29, 1959, to the special inquiry
officer from the Secretary to the Governor of Wisconsin, it would
appear that the pardon issued to the respondent is not an absolute
one but restored his civil rights only. This letter reads in pertinent part as follows:
The application received from Mr. R— was for restoration of civil rights,
was issued on April 17, 1958, only restored his civil rights.
If an absolute pardon is required by your department in order to avoid
deportation, Mr. R should file such an application with this office, and it
will be given prompt attention.
and consequently the pardon which

678

It is obvious from the provisions of section 241(b) of the Immigration and Nationality Act with respect to a full and unconditional pardon that an absolute pardon is required to eliminate a
crime involving moral turpitude as a ground for deportation.
Inasmuch as the pardon issued to the respondent was granted after
the 1947 law providing for the automatic restoration of civil rights
and as it appears that the pardon granted respondent is not an
absolute pardon, it is our conclusion that the two crimes on which
the order to show cause is based have not been eliminated for
deportation purposes. Accordingly, we will remand the case to
the special inquiry officer to afford respondent an opportunity to
make application for a full and unconditional pardon under the
Wisconsin statutes.
Order: It is ordered that the proceedings be reopened in accordance with the foregoing and for such other actions as may be
appropriate.

679

